                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION

 KENDRICK MONICE JONES                                                        PLAINTIFF

 VS.                                                 CIVIL ACTION NO. 3:18cv729-FKB

 NURSE DAPHNE BARR, et al.                                                DEFENDANTS


                                   OMNIBUS ORDER

       This is an action pursuant to 42 U.S.C. § 1983 brought by Kendrick Monice

Jones, a pretrial detainee at the Lauderdale County Detention Center. A Spears

hearing was held on August 21, 2019, and the parties have consented to jurisdiction by

the undersigned. Plaintiff has been granted in forma pauperis status, and thus his

claims are subject to the provisions of 28 U.S.C. §§ 1915 and 1915(A). Having

considered Plaintiff’s testimony at the hearing, and having conferred with counsel for

Defendants, the Court finds and orders as follows.

       Many of the claims originally asserted by Jones were previously dismissed by the

district judge’s order of February 27, 2019. [23]. Remaining are a claim for unlawful

detention, a claim for denial of adequate medical treatment, and conditions claims

regarding clothing and access to drinking water. The Court finds that all claims other

than the claim for unlawful detention should be dismissed for failure to state a claim.

       Plaintiff’s first medical claim concerns treatment for a rash. On October 10,

2018, he sought treatment for a painful rash on numerous places on his body.

According to Plaintiff, the rash was the result of some sort of unseen insect or parasite

crawling on him. When he informed Nurse Daphne Barr of his problem, she offered to

provide him with medication. Plaintiff refused the medication, however, because he
believed he needed a blood test prior to any attempts at treatment. Jones also alleges

that he was denied a test for HIV after he was exposed to blood from an infected

inmate. However, Jones admitted at the hearing that the test was eventually performed.

He has alleged no physical harm as a result of the delay in testing.

       A pretrial detainee has a due process right to receive reasonable medical care.

See Hare v. City of Corinth, 74 F.3d 633, 650 (5th Cir. 1996). The right is equivalent to

the Eight Amendment right enjoyed by prisoners. Id. Thus, a pretrial detainee seeking

to recover for a denial of reasonable medical care must allege deliberate indifference to

serious medical needs. See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991);

Estelle v. Gamble, 429 U.S. 97, 105 (1976). To establish deliberate indifference, a

plaintiff must show that the defendants Arefused to treat him, ignored his complaints,

intentionally treated him incorrectly, or engaged in any similar conduct that would clearly

evince a wanton disregard for any serious medical needs.@ Domino v. Texas Dep=t of

Criminal Justice, 239 F.3d 725, 756 (5th Cir. 2001). Plaintiff’s complaint regarding

treatment of his rash amounts no more than a disagreement with medical personnel as

to the proper treatment. Such disagreement does not constitute deliberate indifference.

As to his allegation regarding a delay in testing, that claim fails because he has not

shown any serious medical need that went unmet because of the delay.           Accordingly,

Plaintiff’s medical claims are hereby dismissed.

       Plaintiff also complains regarding other conditions at the jail. According to

Plaintiff, he was issued only one pair of underwear for his first week at the jail, after

which he was issued an additional pair. He also complains that clothes are not


                                              2
laundered properly at the jail and often have an odor. Jones also complains that he has

gone for months without water in his cell. However, when questioned at the hearing, it

became clear that he is housed in a cell having a sink, toilet, and shower, and that only

the water at the sink does not work. Thus, while Plaintiff may not have always had the

convenience of water at his sink, he does have access to fresh water from the shower.

       Pretrial detainees have a due process right not to be subjected to jail conditions

that constitute punishment. Bell v. Wolfish, 441 U.S. 520, 535 (1979); Hamilton v.

Lyons, 74 F.3d 99, 103 (5th Cir. 1996). APunishment@ is Ausually the manifestation of an

explicit policy or restriction.@ Shepherd v. Dallas Cnty., 591 F.3d 445, 453 (5th Cir.

2009). However, it can also be manifested by a de facto policy if a pattern of conduct

or condition is sufficiently extended or pervasive such that intent to punish may be

presumed. Id. at 452. Proving the existence of a de facto policy Ais a heavy burden.@

Id. Furthermore, the punishment is impermissible only if it bears no reasonable

relationship to a legitimate governmental interest and if it causes a violation of a

detainee=s constitutional rights. Duvall v. Dallas Cnty., 631 F.3d 203, 207 (5th Cir.

2011). A constitutional violation occurs when the complained of condition results in

Aserious deficiencies@ in providing for the detainee=s Abasic human needs.@ Shepherd,

591 F.3d at 454. In the present case, Plaintiff’s complaints about clothing and laundry

describe situations that may be or may have been unpleasant. However, they have not

resulted in serious deficiencies in providing for Plaintiff’s basic needs. His complaints

regarding drinking water likewise fail, as it was clear from his testimony that water is

available from the shower in his cell. For these reasons, these claims are dismissed.


                                             3
       This matter will go forward solely on Plaintiff’s claims of unlawful detention. At

the hearing, Plaintiff identified Sheriff Sollie as the only defendant against whom this

claim is asserted. Accordingly, all other claims and defendants are hereby dismissed.

       This matter is set for a bench trial on Wednesday, April 29, 2020, at 9:00 a.m.

. Any dispositive motions shall be filed by January 31, 2020.                .              .

       At the hearing, the medical defendants produced to Plaintiff a copy of his medical

file. No further discovery shall be conducted without leave of court.

       So ordered, this the    day of August, 2018.

                                                 /s/
                                                 United States Magistrate Judge




                                             4
